Case 20-03482-dd   Doc 53   Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document     Page 1 of 21
Case 20-03482-dd   Doc 53   Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document     Page 2 of 21
Case 20-03482-dd   Doc 53   Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document     Page 3 of 21
Case 20-03482-dd   Doc 53   Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document     Page 4 of 21
Case 20-03482-dd   Doc 53   Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document     Page 5 of 21
Case 20-03482-dd   Doc 53   Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document     Page 6 of 21
Case 20-03482-dd   Doc 53   Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document     Page 7 of 21
Case 20-03482-dd   Doc 53   Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document     Page 8 of 21
Case 20-03482-dd   Doc 53   Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document     Page 9 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 10 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 11 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 12 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 13 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 14 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 15 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 16 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 17 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 18 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 19 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 20 of 21
Case 20-03482-dd   Doc 53    Filed 06/27/21 Entered 06/27/21 15:27:33   Desc Main
                            Document      Page 21 of 21
